Citation Nr: 1742759	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He is a Vietnam veteran who was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his April 2015 VA Form 9, the Veteran requested a Travel Board hearing.  Subsequently, the Veteran submitted written statements indicating his desire to withdraw his pending appeal for service connection for bilateral hearing loss and tinnitus.  These matters will be formally dismissed in the decision below.  

In September 2017, the Veteran submitted a claim to reopen the service connection claims for bilateral hearing loss and tinnitus.  See September 2017 VA Form 21-526 EZ.  The Board does not currently have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).

In a July 2017 rating decision, the RO denied entitlement to service connection for a back injury.  In September 2017, the Veteran submitted a Notice of Disagreement.   The record reflects the RO is actively working on the appeal.  Thus, the Board will not take further jurisdiction of this issue at this time.

At the beginning of the appeal, the Veteran was represented by Veterans of Foreign Wars of the United States.  In a March 2017 VA Form 21-22, the Veteran appointed Washington Department of Veterans Affairs as his representative, thereby revoking the earlier power of attorney.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to all issues pending before the Board.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to all issues pending before the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a). 

In June 2017, the Veteran's representative requested that the appeal be withdrawn and reopened based on the submission of new and material evidence.  See VA Form 21-4138.  In August 2017, the Veteran's representative indicated that the Veteran wished to "keep the appeal process open."  See August 2017 VA Form 27-0820.  However, in September 2017, the Veteran submitted two documents confirming his desire to withdraw the entire appeal.  See September 2017 Correspondence and September 2017 VA Form 21-526EZ.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to these claims.  Thus, the Board finds that the Veteran has withdrawn the above-captioned claims, and they are dismissed.










ORDER

The appeal as to entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to entitlement to service connection for tinnitus is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


